     Case 2:18-cv-04334-JS-ARL Document 21 Filed 06/18/19 Page 1 of 2 PageID #: 66


                                                                                             Seyfarth Shaw LLP

                                                                                             620 Eighth Avenue

                                                                                      New York, New York 10018

                                                                                                (212) 218-5500
Writer’s direct phone                                                                        fax (212) 218-5526
(212) 218-5291
                                                                                              www.seyfarth.com
Writer’s e-mail
jegan@seyfarth.com




                                                  June 18, 2019


VIA ECF

Hon. Arlene R. Lindsay
United States Magistrate Judge
Long Island Federal Courthouse
824 Federal Plaza
Central Islip, New York 11722-4451

           Re:          Gerard Kelly v. Incorporated Village of Garden City
                        Case No.: 2:18-cv-04334-JS-ARL (E.D.N.Y.)

Dear Judge Lindsay:

       This firm is incoming counsel for the Incorporated Village of Garden City (“Defendant”) in
the above-referenced action. We write to respectfully request an extension of time to file the Joint
Proposed Scheduling Order in advance of the June 20, 2019 deadline set by the Court on June 5,
2019.

        By way of background, Plaintiff filed the Complaint on July 31, 2018. (ECF No. 1). On
October 18, 2018, Defendant filed its Answer to the Complaint. (ECF No. 12). On November 28,
2018, the Parties appeared for the Initial Conference, during which the matter was stayed and
referred to the Court’s Mediation Program. (ECF No. 16). The Parties participated in mediation
efforts until May 24, 2019. On May 31, 2019, it was reported that the parties did not reach a
settlement at mediation. Accordingly, on June 5, 2019, the Court ordered the parties to submit a
Joint Proposed Scheduling Order for the completion of all discovery by June 20, 2019. On June 14,
2019, Defendant filed an application for the substitution of counsel, which is pending (ECF Nos. 18
and 19.)

        We now respectfully request that the deadline to submit a Joint Proposed Scheduling Order
be extended by thirty (30) days, up to and including July 22, 2019 (accounting for the 30th day
falling on a Saturday). We respectfully request this extension because Seyfarth Shaw LLP is
substituting in as counsel of record for Defendant. This request is not intended to cause undue
delay, but instead to provide additional time for Defendant’s new counsel of record to get
acclimated to the case. Given that this case was stayed pending the outcome of mediation, the
extension will not affect any other scheduled dates.



57471688v.6
      Case 2:18-cv-04334-JS-ARL Document 21 Filed 06/18/19 Page 2 of 2 PageID #: 67
                                                                               Hon. Arlene R. Lindsay
                                                                                        June 18, 2019
                                                                                               Page 2


         The undersigned has communicated with counsel for Plaintiff, and Plaintiff only consents to
a fourteen (14) day extension. Plaintiff is unwilling to consent to the full thirty (30) days based
upon concerns of unwarranted delay in the litigation of the case. As mentioned above, this request
is not intended to cause a delay, but intended solely to provide additional time to familiarize
ourselves with the case given that we are substituting in as counsel of record nearly a year after this
matter was filed and subsequently taken through mediation. As such, Defendant respectfully
requests that this Court grant the full thirty (30) day extension of time to file the Joint Proposed
Scheduling Order.

       We thank the Court for its time and attention to this matter, and for its consideration of this
request.

                                           Respectfully submitted,

                                           SEYFARTH SHAW LLP


                                           /s/ John W. Egan
                                            John W. Egan



cc:      All counsel of record (via ECF)




57471688v.6
